DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 July 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12 and dependent claims therefrom, have been considered but are moot because the new ground of rejection does not rely on any and/or all reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 concludes with two period symbols.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, 18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 5,109,701 to Jacobsen et al.   Jacobsen et al. discloses a transducer (see entire reference, in particular, Fig. 12 and col. 10, lines 24-54) including a support structure (904, 908, 912, 916, 928, 936) formed from a transparent material (includes at least one of sapphire, see col. 5, lines 41-44, as recited in instant dependent claim 18); the support structure configured to support a sensing element (944, 948), the support element including a flexural element (912) formed from the transparent material and configured to deform in response to an environmental parameter (forces applied, see arrows) to amplify (lever-action mechanical amplification feature providing amplification of movement. Note: this matches the instant disclosure regarding the “lever principle to provide amplification”), the support structure inherently being capable of being formed by the product-by-process limitations which do not limit the apparatus/transducer, of modifying a first portion of the transparent material by exposing the first portion of the transparent material to laser radiation, and removing the first portion by an etching process and wherein the laser radiation includes light with at least one wavelength and the transparent material is transparent to the light with the at least one wavelength of the laser radiation (as recited independent claim 12 and instant dependent claim 13); and the sensing element disposed at a fixed position relative to the support structure, the sensing element configured to generate a signal indicative of the deformation of the support structure (meeting all the limitations of instant independent claim 12); and wherein the transducer is inherently configured to be disposed any desired environment/location, including in a resource bearing formation, since Jacobsen et al. does not limit the application of the transducer (as recited in instant dependent claim 21).
Claim(s) 12, 13, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 101464138A to Guan et al.  Guan et al. discloses a transducer (see Figs. 1-4 and entire English translation provided by the Examiner cited on 05 May 2022) having a support structure (2, 3, 6) formed from a transparent material (being plastics, polymeric material, etc. which inherently include transparent polymers), the support structure configured to support a sensing element (1), the sensing element includes an optical fiber having one or more sensing locations (i.e. Fiber Bragg gratings, see Background) therein, the optical fiber configured to receive an optical signal and return a backscattered signal indicative of the deformation of the support structure, as recited in instant dependent claim 19); the support structure including a flexural element (cantilever (2)) formed from the transparent material and configured to deform in response to an environmental parameter (displacement/acceleration) to amplify the environmental parameter (flexural element being a cantilever/lever which effectively amplifies the environmental parameter and thus the resulting signal so as to obtain a higher sensitivity of the transducer. Note: this matches the instant disclosure regarding the “lever principle to provide amplification”), the support structure inherently being capable of being formed by the product-by-process limitations which do not limit the apparatus/transducer, of modifying a first portion of the transparent material by exposing the first portion of the transparent material to laser radiation, and removing the first portion by an etching process and wherein the laser radiation includes light with at least one wavelength and the transparent material is transparent to the light with the at least one wavelength of the laser radiation (as recited independent claim 12 and instant dependent claim 13); and the sensing element disposed at a fixed position relative to the support structure, the sensing element configured to generate a signal indicative of the deformation of the support structure (meeting all the limitations of instant independent claim 12); and wherein the transducer is inherently configured to be disposed any desired environment/location, including in a resource bearing formation, since Jacobsen et al. does not limit the application of the transducer (as recited in instant dependent claim 21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,109,701 to Jacobsen et al. as applied to claim 12 above, and further in view of U.S. 2008/018876 to Arkwright et al.  Jacobsen et al. disclose a transducer having all of the elements stated previously.  Jacobsen et al. does not explicitly disclose the sensing element includes an optical fiber having one or more sensing locations disposed therein, the optical fiber configured to receive an optical signal and return a backscatter signal indicative of the deformation of the support structure.  However, employment of optical fibers/waveguides to measure strain (i.e. displacement/movement) in objects/structures is well known to those having ordinary skill in the art as of the effective filing date, and such types of strain transducers/gauges using fiber optic technology provide several advantages over electrical counterparts (i.e. the electrical sensing aspects disclosed by Jacobsen et al.), such as, but not limited to, they do no need electricity or an excitation voltage to operate which makes them suitable for environments that will experience high levels of electromagnetic interference, which would affect the accuracy of the resulting strain measurement.  Additional advantages of optical fiber sensors/transducers are high sensitivity, small size, light weight, flexibility of applications, as well as distributed sensing (i.e. sensing at multiple locations along the length of the optical fiber.  Arkwright et al. disclose such an optical fiber transducer (see entire reference, in particular Fig. 4(a), as well as Fig. 5(a)) including a support structure (204) configured to support a sensing element (202) which includes an optical fiber having one or more sensing locations (i.e. Bragg gratings) disposed therein, the optical fiber configured to receive an optical signal and return a backscattered (as a result of Bragg gratings) signal indicative of any deformation of the support structure (i.e. strain induced by the support structure movement/displacement); the support structure capable of deforming to an environmental parameter that induces the strain in the optical fiber; and the sensing element is disposed at least at a fixed position (210, 212) via glue relative to the support structure, the sensing element configured to generate a signal indicative of a deformation of the support structure (meeting all of limitations recited in instant dependent claim 19).  It would have been obvious to one having ordinary skill in the art as of the effective filing date of the instant invention, to modify the sensing element of the transducer disclosed by Jacobsen et al., employing an optical fiber sensing element, allowing for remote and distributed sensing via wavelength division multiplexing (WDM) (see para 0032 of Arkwright et al.), as well as the other advantages of optical fiber sensing technology described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861